DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/15/2020 and 12/21/2020.  Accordingly, these information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1, 198 – 207 and 219 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the cited prior art neither teaches nor fairly suggests the method comprising:
directing light on to a target;
obtaining or acquiring chemical or other non-mass spectrometric data from one or more regions of a target;

using said chemical or other non-mass spectrometric data to determine one or more regions of interest of said target;
using a first device to generate aerosol, smoke or vapor from the one or more regions of interest of said target, wherein said step of using said first device to generate aerosol, smoke or vapor from one or more regions of said target further comprises irradiating said target with a laser;
causing said aerosol, smoke or vapor to impact upon a collision surface located within a vacuum chamber of a mass spectrometer and/or ion mobility separator so as to generate a plurality of analyte ions;
mass analyzing and/or ion mobility analyzing said analyte ions derived in order to obtain mass spectrometric data and/or ion mobility data; and
analyzing a profile of said aerosol, smoke or vapor or a profile of ions derived from said aerosol, smoke or vapor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797